PER CURIAM.
His counsel’s failure to file a Notice of Appeal as timely requested caused petitioner Ellis’ appeal to be dismissed. Therefore, the petition for writ of habeas corpus for belated appeal due to ineffective assistance of counsel is granted. See Brown v. State, 711 So.2d 236 (Fla. 5th DCA 1998); Denson v. State, 710 So.2d 144 (Fla. 5th DCA 1998).
We grant the petition, reinstate Ellis’ appeal in this court’s case No. 98-2797, and relinquish jurisdiction to the lower court for a period of thirty days to appoint appellate counsel. Counsel shall have thirty days from the date of appointment by the lower court within which to file appellant’s initial brief.
Petition GRANTED; Writ ISSUED; Cause REMANDED.
W. SHARP, HARRIS, and PETERSON, JJ., concur.